 DEL E.WEBB REALTYAND MGT. CO.593Del E. Webb Realty and Management Co. and DavidEarlPatterson and Douglass Wright.Case 17-CA-6063is received from organizations whose operations meet theBoard's jurisdictional standards. I find that the Respond-ent is engaged in commerce within the meaning of the Act.February 14, 1975DECISION AND ORDERBY ACTING CHAIRMAN FANNING ANDMEMBERS JENKINSAND KENNEDYOn September 30, 1974, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptions and a supporting brief, and the Respond-ent filed a brief in response thereto.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judge.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,disqiissed in its entirety.DECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Administrative Law Judge: A hearingin this case was held on August13, 1974, at Kansas City,Kansas,on complaintof the General Counsel against DelE.Webb Realty andManagementCo., herein called theRespondentor the Company. The charge was filed on May13, 1974, by DavidPattersonand Douglas Wright,hereincalledthe ChargingParties,and the complaintissued onJune17, 1974.The allegationsof wrongdoing are that theRespondent discharged these two men inviolation ofSection 8(ax 1) of the Act. Briefs were filed by the GeneralCounsel and the Respondent.Uponthe entirerecord and from my observation of thewitnesses, I make the following:FINDINos OF FACTI.THE BUSINESS OF THE RESPONDENTThe corporate Respondent is engaged in the manage-ment and operation of office buildings,and has itsprincipal office in Phoenix,Arizona,and an office inKansas City,Missouri. It annually derives revenues inexcess of$100,000,of which in excess of$25,000 annually216 NLRB No. 103II.THE ALLEGED UNFAIR LABOR PRACTICESThe events giving rise to this proceeding occurred at theCrown Center in Kansas City, Missouri, where theRespondent, under contract with the owners of the realty,furnish protectionservices.It is a verylargecomplex ofbuildings, covering perhaps 23 acres, with multiple com-mercial establishments and high office buildings. Pattersonand Wright worked for the Company as security guards,Patterson hired in December 1973 and Wright on January2, 1974; they were assigned to the I 1 p.m. to 7 a.m. nightshift,which consisted of about 13 guards. There hadrecently been a rash of thefts on the properties, and inconsequence the Respondent announced a change of hoursas of March 1. Each of the three shifts was ordered toreport for work 30 minutes before the previously estab-lished starting hour; thus the night shift was on duty from10:30 p.m. to 7 a.m. Understandably there was a certainamount of resentment againstthe extra duty.Both Patterson and Wright were discharged on May 7. Itis the theory of complaint that the reason why these menwere fired, or at least a contributing factor in theconsiderations which led to their release, was the fact thattogetherwith other guards they engaged in concertedactivity- vis-a-vis the employer - to protest againsthaving to work the extra 30 minutes each shift. In defensetheRespondentinsiststhatwhatever protest may havebeen voiced by any guard, concerted or not concerted, hadnothing to do with the discharges. Affirmatively, it assertsthatPatterson andWright were released because ofspecific acts of misconduct which each concededly didcommitbefore May 7.It is important to clarify a point of law at the outset. Thisisnot a union activity case; there was no union in thepicture and nobody turned to any labor organization forassistance in any dispute with the Company. There istherefore no allegation of violation of Section 8(a)(3) of theAct. The theory of complaint instead is that the Respond-ent "coerced" the two men in their statutory right toengage in"concerted," as distinguished from "union,"activities, and thereby violated Section 8(axl). This sectionmakes unlawful any coercion of employees with respect totheir rights under Section 7 of the Act, which in pertinentpart guarantees the right "to engage in . . . concertedactivities for the purposes of collective bargaining.... .The Board has held too often to warrant citation ofauthority here that where an individual employee turns tohis employer alone to improve his condition of employ-ment and is in no sense joined in his actionsby any otherworkman,he has not engaged in concerted activities in thestatutorysense andmay be discharged with impunity.That the Respondent had cause to release both Pattersonand Wright on May 7 is not disputed.In anordinary caseof this kind the problem would be to weigh in the balancethose facts which point to perfectly proper discharge forcause and the countervailing facts - protected union orconcerted activities by the employees and known by theemployer- tending to support an inference of illegal 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDmotivation.And the eventualquestion then iswhether theGeneralCounsel, upon whom the affirmativeand primaryburden of proof alwaysrests,has proved that in fact theman was dischargedbecauseof, or at leastin part becauseof,hisprotectedactivities.In such circumstances theBoard'sfinal answerto the heartquestion is never anabsolutecertainty.It is an inference, warranted or notwarranted,by the totalpicture.In the caseat bar thereis an additional,or extended,inference to be made,if warranted,before aconclusion ofillegalconduct can be reached.It is not at all clear eitherPattersonorWrightwas engagedinanyconcertedactivities;the evidence points instead to their having donewhatever they did,alone,quite independentlyof "acti-vities"by any otherguards.But it was suggested at thehearing that, regardlessof how their conduct infact cameabout,management agentsbelieved thetwo men were infact acting on behalf ofa large number,and fired them forthat reason.It is an interesting argument and may or maynot be persuasive as a matterof law.Does an employer infactviolate the statute if it thinks it is violating it, when infactnoone was ever engaged in union or concertedactivities? The problem can bestated differently.When anindividualworkman demands that the employer changethe hours of work forthe entire group,his success or failureaffects them all.Doesit follow fromthis that he was actingin concert with them and was therefore protected againstdischargefor suchindividual personal conduct?Perhaps. Ifall that is shown is that in their minds the rest of theemployeesthink as didthe sole activist,agree with histhoughts that theemployer should change the workschedule,but whateverhe does he does alone, is thatactivitythen to be deemed concerted and protected?Again, perhaps.Assume,finally,that while agreeing inprinciplewiththe sole actor,the rest of the employeesmake it clearthey wish todisassociate themselves from hisactivity,want nothingto do with it,refuse to sign hispetitionto the employer,ishe then engaged instatutoryconcerted activity?The best wayto speak of a case of this kind is in terms ofthe standard Board approach.Has the General Counsel, bya preponderanceof thesubstantial evidence on the recordas a whole,proved that an unfair labor practice wascommitted?N.LRB.v.Glenn Raven,203 F.2d 946(C.A. 4,1953).A.Activitiesby the TwoDischarged EmployeesAs stated above,a number of night-shift guards thoughtlittle of the new order to report for work 30 minutes earlier,and talked about writing a letter to the Company, to besigned by all of them, in protest.Wright testified he draftedsome paragraphs for such a letter,the various ideas comingfrom this or that guard.There came atime,in early March,when the guards decided not to do this,or anything elseILikeWright,Patterson also said some of the thoughts lie expressed inthe anonymous letter were those voiced by other guards.Asked to explainwhy, unbeknownst to them, he then placed copies in their lockers instead ofjust handing the letters to the others,he said: "I wanted to show that therewere some men at least concerned about what was going down there at DelWebb."Idoubt it could be said concerted activities come into being bysuch devious action on the part of a single individual seeking to create thefalse illusion of joint action.about the problem,and not to sign any letter of any kind.Whereupon Wright abandoned the whole idea and didnothing else.This was the totality of the "concerted"activitybyWright,which,accordingto the GeneralCounsel,constitutedthe protected or concerted activity forwhich hewas fired2 months later.Patterson,alsoawareof the widespread feeling ofresentment among the guards,decided towrite aletter ofhisown.He did,and in it disparagedtheCompanygenerally,far beyondand above the exactcomplaint aboutthe allegedimproprietyby managementin adding unpaidworktimeduty upon theguards.But Pattersondid not signthe letter;he wrote"ananymous[sic]" atthe bottominstead.He then hadcopies of the letter madeand placedone in eachof about 10 of the individualdressing roomlockers ofthe other guards.Why he didthis is not clear,but a logical explanation is that this was hisway of makingthe unsigned letter appear as the"concerted" activity ofthe rest ofthe men.The fact is they had nothing to do withit.'Because Patterson cannottype, he asked Augustus,another guard,to type it for him before he had copiesmade.Augustus,called bytheGeneralCounsel to helpprove the concertednature ofwhat Pattersondid, testifiedthatwhile he agreed with Patterson'sviews,he askedPatterson at the time "not to mentionmy name . . . Ididn't want anybody to think I took part ... I didn't wantanything to do with it."Some of the copiesfound their way into the hands ofsupervisors.Patterson said the letter was spread aboutearly inMarch,and that a day or twolaterClarenceMiller,his supervisor, asked didhe know anything about it.He denied any knowledge.There was no further talk of thisletter between Pattersonand anyrepresentative of manage-ment for over a month,until,when lateinApril, hevolunteered the information himself thathe had written it.In the interval a numberof other things happened.A copy of theletter alsoreached Gary Crockett, directorof securityand top supervisor over all guards.Crockettadmitted at the hearing he had heardthe rumor thatWright intended to write a letter of complaint andtherefore assumed he had written this one.He testified hetelephonedWright at home on March 14 to ask had hewritten it; as Crockett read partof theletteron thetelephone Wright denied having had anythingto do with it.I ratherbelieveWright's statementthat thesupervisor wasupset andangry,and that he said he did not agree with thecharge of "dictatorship"spelled out in the letter.But I donot creditWright's further testimony that after his tellingCrocketthe had not written the letter,and did not knowwho had writtenit,Crockettsaid he would make it hisbusinessto find out,and when he did "we're going to havea little talk, and mostlikely you won't be working here anymore."Why would Crockettthreatento discharge Wrightimmediately after learning he was not responsible for theIn his brief the General Counsel argues that the employees carried ontheir concerted activity in this"cumbersome"manner becausetheyknewthe Respondent's "mentality"was such that it would surely have retaliatedagainst them otherwise.There is no evidence of employer intent tointimidate before the anonymous letter,certainly no indication of adversementality before anything happened or came to its attention.This kind ofinverse reasoning to prove that the individual act was concerted and notindividual leaves much to be desired as a matter of logic. DEL E. WEBB REALTY AND MGT. CO.595letter?Crockett denied any threats of reprisals, and Ibelieve him.Wright even added that after his protestationof innocence,the supervisor"became friendly" andsuggested the two have a talk sometime.Wright, too, hadno further conversations with members of managementabout any letter until the endof April.B.The May 5 Incident; DischargesThe precipitating cause for the two discharges came onMay 5. At 5 a.m. that day Wright, on duty, went to thedispatcher's office,wherea number of supervising televi-sion cameras arelocated,as well as telecommunicationequipment.Wilbert Walker, the dispatcher, was there; hegetsaboutin a wheelchairfor he is unable to walk. Heasked Wright to watch the equipment while he went to therestroom.Wrightrelated at the hearinghow, because hewas bored,he decidedto send a falseand confusingmessage to the guard room;he whistled into the intercom,knowing this would senda number of guards scurringabout the premisesto check on possibledanger some-where,and thatthey would be frustrated in their activity.In a little while Patterson,also on duty, entered the room,asking whathad happened. Wright explained and the twothought it a greatjoke, even decided to do it again. Walkerreturned,learned whatthey were about to do, and severaltimes told them to stopit,not to do itagain.They calledhim a spoilsport,ignored his directive, and whistled againinto the intercom.The same thinghappened again with theother guards.As it happened, every sound thatgoes into thecommunication system isrecorded on tape, and an inquirycame from one of the major tenants in the largecomplex, acompany that has its ownsecurityguardsbut whoseelectronic system is tied tothat of thisRespondent.Eventually top managementgot a full report and onTuesday,May 7, Wright andPattersonwere discharged.Itwas Clarence Miller, theirimmediatesupervisor, whotold them ofthe discharge,while readingfrom a directiveto that effecthe had receivedfrom the top supervisor,Crockett. The letteris in evidence and detailsfirst theMay5 incident of misconduct,and then notesalso that the twomen had received below standard performance evaluationson May 1. And in order to lift thatreference,innocuous onitsface,to the levelof proof ofillegalmotivation, theGeneral Counsel goes back to earlier ambiguous conversa-tions which he calls sufficientto establish that in fact thereason for the below standard evaluations in each case wasonce again the two letters,one never written andthe othernever signed.He asks for one inference that the men weremarked down in evaluation as retaliationforsuchconcerted activities,and a second inferenceon top of thefirst,that the reference to the substandard evaluation inMay was oblique admissionof thesame pervasiveanimosity.C.The Month of AprilIn keeping with establishedcompanypractice,a supervi-sor talkedto bothPattersonand Wright at the end of Aprilin connection with the annual evaluations.In the latterpart of the month Patterson also had several conversationswith Crockett about his job performance and another witha man name Orson Myers,a gentleman whom he called his"Godfather," or family friend, and who had by his goodoffices helped him get the job in the first place.For 2 weeks in early April all guards attended a trainingschool full-time during the day, where there were visitinglecturers in the field of security. In connection with histalk, one of the teachers passed out a series of 11 doublephotos of suspected shoplifters, with detailed informationabout their last known addresses, automobiles used,reported activities, and criminal records. While the lecturerspoke, Patterson marked the pictures with offensive, streetgutter language made to appear as emerging from themouths of the suspected persons. He left the exhibits on histable in the room at the end of the period, as he was notsupposed to do, because they might fall into the wronghands.Another speaker, James Risinger, many years apoliceofficer andalcoholism programsdirector for theStateof Kansas, lectured on alcohol and related problems.He testified that Patterson several times disrupted the classby speaking loudly to other guards and diverting theirattention from the subject at hand.There is also a rule against drinking on the premisesapplicable to all' guards. On one occasion Patterson linedup a number of beer cans atop the men's lockers, one canstillwith cold beer. Once,during a recess in the trainingcourse, Patterson invited Crockett to a private talk outsideto discuss with him "problems on the third shift." Amongother things he said: "The best thing I can say aboutClarence Miller[his supervisor]is that he's a no-good son-of-a-bitch," because he checked on the men too closely.This is from Crockett's testimony. Patterson said he did notquite put it that way.In almost incoherent, ramblinglanguage while testifying,he said:"I didn't call ClarenceS.O.B. That was quoted by - I quoted that by one of thefellows on my shift. I was trying to make things betterdown there is what I was trying to do." At another pointPatterson testified he told Crockett some one else hadcalled Miller "a no-good son-of-a-bitch."Apparently Crockett alerted Myers to whatever prob-lems he felt existed with respect to Patterson.Myers isassistant to the president of Crown Center RedevelopmentCorporation, the Company whichownsthe realty andwhich contracted with the Respondent to do the securitywork. Part of his duties are to check on the adequacy of thesecurity performance. It will be recalled he had recom-mended Patterson for employment.Sage,a higher supervi-sor, told Patterson to go talk with Myers, and on April 19he did so. Among the papers in a folder in front of Myerswere the shoplifter mug photos Patterson had marked up.In fatherly fashion the older man said he was disappointedand told Patterson that calling his superior an"s.o.b." wasnot proper behavior for a man seeking to hold a position ofresponsibility. Patterson responded that he did think justthat of Miller, and that other guards felt the same. Myersthen showed Patterson the shoplifter photos, indicating hedid not expect such behavior of the younger man.Patterson's comment to this was that he had done a foolishthing for entertainment. Continuing his testimony as to thisconversation,Myers said Patterson volunteered the in-formation he had written a certain anonymous letter and 596DECISIONSOF NATIONALLABOR RELATIONS BOARDwas going to confess to Crockett about it, and then askeddid Myers have a copy of it. At this point, still according toMyers, he drew a copy of the letter from the folder in frontof him, and then Patterson commented on it in detailreference, saying certainitemswere true and others false.In his direct testimony Patterson attempted to create theimpressionMyers first started talking about his letter,telling him he was being "corrupted" by Wright by reasonof the letter-writing business. This was one of the parts ofhis testimony that detracted from Patterson's credibility inthis case.2 Later, on cross-examination, the admitted it washe who had brought up the subject of the letter, and thatMyers did not talk about it.Patterson then did go to Crockett, and had severalprivate talks with him before the May 5 incident in thedispatcher's office. His testimony as to these conversationsis very confused, both as to how manytimeshe talked tothe supervisor and as to exactly what wordswere used. It isclearhe started by telling Crockett he had written theanonymous letter; he also said Crockett conceded he knewthat. This must be true, because Crockett did not deny it,and because Myers explained he had received his copyweeks before the interview with the young man and hadreceived the impression from Crockett that Crockett didknow who had written it. Perhaps because he is a moreexperienced and more articulate man, and perhaps becausehe was morecandid,Crockettwas very clear in histestimony.One thingemergeswithout doubt; PattersonsaidCrockett made very clear the guard was through, hedefinitelywas goingto be fired, but Crockett directlydenied having said that.In any event, Crockett laid out all the complaints he hadreceived-the businessof the beercans, the advice fromRisingerabout disruptingthe class,a report by anotherinstructor of Patterson disputing the correctness of thelecturer's views,and the matter of the offensivewritings onthe shoplifter pictures. Crockett said he deemed this aserious business,that Patterson was a round peg in asquare hole,and that it would be best if he sought workelsewhere.Crockettalso said hedid not want to hurt theman, that if he left voluntarily he would give him a goodletterof recommendation, but that in the end he, Crockett,"would probably have to do something."Icredit hisstatement at the hearingthat he did not say he wasgoing tofire the man.3The factremains no one came near him again, andnothing wasdone about him until May 7, by which time hehad giventheCompanygood cause to discharge himentirelyapart from any concerted, or not concertedactivities.D.Analysis and ConclusionIfind thetotal evidence insufficientto support theallegationPatterson and Wrightwereillegallydischarged2FromPatterson's testimony:He mentionedthe fact there was another fellow worker with menamed Doug Wright,and hesays, "Gary Crockett told me that DougWright was a badinfluence on me,"and I said, "Well, just what do youmeanby that?" He says, "Well, is Doug Wright corrupting you," and Isaid, "I'm notsure what youmean.Doug Wright's a good man," andthen theletterwas before him. He said- well, he didn't state- heand shall therefore recommend dismissal of the complaint.On April 30 Supervisor Miller discussed with them theirannual evaluations; they had each been marked "fair teamworker" under an item called "team work," and "needsimprovement" under "assignment acceptance," but ratedsatisfactory in all other respects. Both men questioned thetwo pinpointed ratings, and while both testified about thesetalks,Miller was not called to testify by the Respondent.According to Wright, Miller told him the "assignmentacceptance" criticism "had to do with a certain letterwriting incident."Wright then protested he had not doneso, and the supervisor came back with "Well, you did writea letter, didn't you?" Wright said he had "started to" andMiller then said "that's what I'm talking about." With thisMiller left it with the phrase "we don't see eye to eye onthings."When Patterson asked why he had been markedlow,Miller explained it meant "ability of the worker toaccept the policies of the management" and "Due to thisletter, you surely can't be getting along with everybody."Patterson had previously already told Miller he had writtenthe anonymous letter. At the final discharge conversation,whereitwas againSupervisor Miller who did the talking tothemen, there was also a reference to letter writing.Wright's testimony is that afterMiller had finishedexplaining the two reasons for dismissal - the telecommu-nication incident and the poor evaluations - he, Wright,asked was there any other reason, and Miller said: "Well,with your poor attitude and your involvement in certainletterwritingincident, coupled with the poor ratings,should be reason enough." And it is true Miller, likeCrockett, had heard a rumor that at one time at leastWright was supposed to be drafting a letter of complaintfor multiplesignatures.The foregoing conversationsrepresentthe best evidencein support of the complaint. And it does amount to someindication that management thought less of the two menbecauseitknew in thecaseof Patterson, and suspected inthe caseof Wright, that they had insome manner leanedtowards trying to change conditions of employment. Thisevidence must be weighedagainst allother which tends toweakenthe complaint inference of unlawful intent in thedischarges.To start with, a fording that the men were acting togetherwith other guards would be very difficult to make. SeeMaietta Trucking Company,194 NLRB 794 (1971). It istrue that at the start others egged Wright on to draft aletter intendedtopresentgroup demands upon theCompany.But it is no less truethe group disassociateditself from the activity before any kind of action came tomanagement's attention.The decision by all of them not tosign anything, indeed to stop whatever they had for a whileintended, strongly supports this conclusion. The anony-mous letter repeatedlyspeaksin the first person, and timeand againthereafter Patterson told one supervisor afteranother he had not beenactingon behalf of anyone else,didn't state,but it was implied that he was referring, I felt,to the letterin front of him.3Towards theend of his story,Patterson said that after the talks "Iwasn't sure. I was up in the air," on whether his job was or was not stillsecure.His investigationaffidavitcontains the following statements: "Atthis point I did not know whether I was working until May 10, or not. Myemployment was up in the air as far as I was concerned." DEL E. WEBB REALTY AND MGT. CO.597that he had acted alone. The fact he stuffed copies of hisletter into the personal belongings of the other guardshardly serves to make them coconspirators. At one pointhe admitted he was "representing the feelings of all theofficers."But seeMushroom Transportation v. N.L.R.B.,330 F.2d 683 (C.A. 3, 1964).Did the managers nevertheless believe, even if erroneous-ly, that the two men were spokesmen for the rest? At one ofthe daytraining classes mentionedabove, Crockett spoketo the group, referred contemptuously to the anonymousletter as he read from it, and revealed his irritation. Thereisno reason to infer from this that he believed they were alltogether behind it. Not knowing which guard had writtenit,what could he do but talk to them all? And it certainlycan alsobe said Crockett was irritated towards Patterson,after learning he had written the one letter, and eventowardsWright at the rumor of his being involved. TheGeneral Counsel would add to this indirect evidence ofillegalmotivation of the next month, the further fact thaton April 1 the Respondent changed the system andresolved the excessive thefts problem in another way, withall guards reverting to only 8 hours of work each shift.Does the fact he did a favor for them all of necessity meanhe also knew they were engaged in concerted activity asdefined in the Act? If only these facts were considered,really out of context, as it were, perhaps an unfair laborpractice finding could be reached. Compare,Henning andCheadle, Inc.,212 NLRB 776 (1974).But there are other questions to be considered. IfCrockett was really determined to discharge Patterson inApril, whatever his reason, why did he not do so? And evenwith respect to his various talks with the man in April -those now said to show how important the anonymousletterwasto the chief -itmustbe remembered it wasPatterson who invited every meeting; Crockett never calledhim in for anything. Even accepting the fact the headsupervisor knew who had written it, he made no move atall about the letter; Patterson just felt he wanted to informthe boss. Nor did the "godfather," Myers, speak of theletter to Patterson until the employee himself bought upthe subject .4But allof this is strong indication thatwhatever management may have thought of the letter, itwas a minor consideration in its appraisalof the man.The next step is the evaluation procedures. That therewas solid reason for marking Patterson down cannot bedisputed. He had misbehaved in more than one way beforethe ratings were made.And even Wright admitted heargued with the lecturer at the training school, hardlycommendable conduct. The variable norms listed forevaluation purposes are of necessity stated in general termsand cannot be considered definitive evidence of specificcriticism. If then, in the end, Crockett, in his summary ofbasis for discharge in May, made reference to the belowstandard reports, it may as well be his thinking was generalthan pinpointed, as the complaint would have it.But most important of all is the May 5 incident. Theguards at this location all become commissioned officers oftheKansas City Police Department; they all carry guns.How serious an offense is it to jest with false alarms whenyoungmen as a resultare scattered into the empty cavernsof so large a structure as the Crown Center at night? BothCrockett andMyers called such behavior evidence ofimmaturity; they were right. About 2 months had passedsincethe letter, or letters, activity; everything that hadgiven rise to them had been solved and concluded.Crockett said it had nothing to do with his dischargedecision. I am convinced neither man would have beendismissedbut for the May 5 incident.Throughout the testimony of Patterson and Wright, aswell as in the General Counsel's brief, there runs acontinuous current of presumptions, retroactive opinionsof evil intentin managementrepresentatives.Repeatedlythe thought is expressed that if the employees did notactually engage in concerted activity it was because theyknew the Company would retaliate with reprisals, or it was"because of the atmosphere." The two men's denials ofresponsibility to members of management must be takenwith a grain of salt, it is said, because they were behaving"prudently." From the brief: ". . . the intent and precisionof the security operation unleashed against the letterwriterswas anticipated by the guards and is the onlyrecord factor which dissuaded them from straight forward-ly taking their complaint to management." These state-ments not only prove nothing, but also put a bad light onthe testimony generally. Unfair labor practices must beproved by affirmative evidence, not by artfully articulatedpresumptions.Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record in this proceed-ing, and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDERIt is hereby ordered that the complaint be, and it herebyis,dismissed.4 In his brief the General Counsel blandly suggests that Patterson's directtestimony that it was he who first spoke of the letter to Myers, and that itwas he who dreamed up the idea he should inform Crockett about it, betotally ignored.He suggested,instead,a contrary finding:that Myers firstconfronted Patterson with the letter, and that it was Myers who instructedPatterson to go to Crockett and confess The fact the General Counsel alsowrites he is "reluctant to suggest"such a fanciful "scenario," makes it noless imaginary.